Title: To Benjamin Franklin from Joseph Galloway, 13 January 1766
From: 
To: 


Dear Sir
Philada. Jany. 13. 1765 [1766].
I received your favours of Sept. 26, and Novr. 9th. We are Sensible of the many Obstructions and unavoidable Difficulties which you have met with in proceeding on our Petitions. And from the perfect Confidence we repose in you we have not the least doubt, but that every thing has been done for the Obtaining the Desirable Object, a Royal Government, should it be obtained or not. The Presentation of the Petitions gives us great Pleasure, and we hope the full orders of the Present Assembly to prosecute them to Effect forthwith, will facilitate an Issue upon them, and remove any Difficulties that may remain with your worthy Colleague, tho by his Letters to the Committee of Correspondence as well as to my Self he Seems firmly resolved to unite with you in bringing this Affair to a Speedy Conclusion.
I thank you Sincerely for the Notice you take of the Piece Signed Americanus. Be assured I shall ever esteem your Approbation of my Conduct among the highest Rewards. I have nearly finished a Pamphlet on the Same Subject. Entituled “Political Reflections on the dispute between Great Brittain and her Colonies respecting her Right of Imposing Taxes on them without their Assent.” I shall show it when done to my Good Freind your Son, and not Publish it without his Approbation. Something of this Kind Seems absolutely necessary to allay the Violent Temper of the Americans, which has been so work’d up as to be ready even for Rebellion itself. But the Difficulty will be in getting it Published; The Printers on the Continent having combined together to print every thing inflamatory and nothing that is rational and Cool. By which means every thing that is published is ex parte, the people are Taught to believe the greatest Absurdities, and their Passions are excited to a Degree of Resentment against the Mother Country, beyond all Description.
Our Assembly is now Sitting, and yesterday Ordered to be transcribed a Petition to the Commons for the Repeal of the Law Prohibiting Paper Money from being Lawful Tender in the Colonies. I hope the Decency of it, will recommend it to the Attention of that House in these Violent Times as well as its merits. And I think If the Parliament duly weighs the Effects of granting us the Liberty prayed for, they will not Refuse it. Without Money Labour will be Low, and Manufactures may and must from Necessity be carried on In America which must diminish our Brittish Importations. Let us have Money and we shall never think of Manufacturing or if we do, we shall never be able to perfect it to any Degree. I hope the Petition will be ready to come by this Conveyance.
We impatiently wait for the resolutions of the Brittish Parliament respecting the Stamp Act. For while on one part the Law is prevented from being Executed by the Mobs in the Principal Colonies of America, on the other No Buisiness is transacted in any of the Courts of Justice, which is attended with inexpressible Mischief. A certain Sort of People if I may Judge from all their late Conduct Seem to look on this as a favorable opportunity of establ[ish]ing their Republican Principles, and of throwing of[f] all Connection with their Mother Country. Many of their Publications justify the Thought. Besides I have other Reasons to think, that they are not only forming a Private union Among themselves from one End of the Continent to the other, but endeavouring also to bring into their union, the Quakers and all other Dissenters if possible. But I hope this will be impossible. In Pennsylvania, I am Confident it will. I am, my Dear Friend with Sincerest Wishes for your Happiness your truly Affectionate humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esqr. / Deputy Post Master General / of North America / in / Craven street / London / per Packet
Endorsed: Mr Galloway Jan. 13. 66.
